 MOCK, JUDSON, VOEHRINGER COMPANY437lint room, and meal room foremen,3 guards,4 and supervisors as de-fined in the Act.5.The Employer's processing plant operates on a seasonal basis.Both parties request that any election directed be held at the peak ofthe season. It is the Board's policy in seasonal industries to directan election at or about the peak of the season.Accordingly, we di-rect that an election be held at or about the peak of theseason on adate to be determined by the Regional Director among the employeesin the appropriate unit who are employed during the payroll periodimmediately preceding the date of the notice of election.[Text of Direction of Election omitted from publication.]8 John Howard, Jim Adger, R. N. Powell, Walter Carter,and EmmettPlayer.A Including Sandy Edwards and Robert Gilyard.MOCK, JUDSON, VOEHRINGER COMPANY OF NORTH CAROLINA, INC.andAMERICAN FEDERATION OF HOSIERY WORKERS, AFL, PETITIONER.Case No. 11-RC-614.October 20,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Gerald B. Sindler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of full-fashioned hosieryknitters and helper-trainees.It contends that the knitters constitutea distinct and homogeneous skilled craft group which is entitled toseparate representation.The Employer opposes the petition. Itchallenges the Petitioner's claim that the knitters are a skilled crafts-man group and assert that they are neither a true craft nor a func-tionally distinct and separate departmental unit of the type to whichthe Board in the past has granted separate representation. In anyevent, the Employer contends that the Petitioner may not representthe knitters as a separate unit because the Petitioner is an industrialunion which has traditionally represented all hosiery mill workers110 NLRB No. 59. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDand has not traditionally represented the separate interests of theknitters.The Employer also takes the position, contrary to thatof the Petitioner, that fixers are not supervisors and should he in-cluded in any unit found appropriate.The Employer is a North Carolina corporation with its principaloffice in Greensboro, North Carolina.It maintains a yarn processingand knitting plant at Greensboro, North Carolina, a knitting plantat Decatur, Alabama, and a dye and finishing plant at Long IslandCity,New York. At the Greensboro plant, the only plant hereininvolved, it is engaged in the manufacture of full-fashioned hosiery.The Employer commenced operations there in 1927.Except for aperiod of approximately 1 year, when the Petitioner, after certifica-tion by the Board in 1945, bargained collectively for a unit of pro-auction and maintenance employees, there has been no history ofcollective bargaining at the Greensboro plant for the employees hereininvolved.We note that the question of the full-fashioned hosiery knitters'right to separate representation was previously considered by theBoard in the case ofAngelica Hosiery Mills, Inc.'Much of thetestimony here presented relating to the duties, responsibilities, andinterests of the knitters, as contrasted with those of other employees,is, in large measure, reflected in the record of the earlierAngelicaproceeding.Thus, the present record discloses, as did the recordof the earlier case, that when the Petitioner was established in 1914,it admitted to membership only knitters and their helpers; and thatalthough, since 1928, the Union has represented the employees in thefull-fashioned hosiery industryon anindustrial basis, it has continuedto require that persons admitted to membership as genuine knittersmust serve a 4-year apprenticeship and a 2-month probationaryperiod in the actual operation of a knitting machine. It also appearsthat no comparable requirements exist in the case of the auxiliary em-pl oyees in the industry.The Employer's Greensboro plant is approximately 105 by 648 feetin dimension.The Employer, who processes substantially all of thenylon yarn used in its knitting operations, employs a total of 785 pro-duction and maintenance employees.Of these, 307 are full-fashionedknitters who operate the Employer's knitting machines on a regularbasis.Three employees are classified as spare knitters.2The yarnprocessing, or "throwing," as the term is known in the industry, is con-ducted on the first floor of the plant. It consists essentially of throw-ing the raw yarn onto bobbins, and of twisting, steaming, sizing, andtransferring it onto cones.At this stage, the processed yarn is stored195 NLRB 1284.2Spare knitters are employees who have completed their trainingand have qualifiedas knitters but who have not been permanentlyassignedto a knittingmachineEssentiallythey are part-time knitters. MOCK, JUDSON, VOEHRINGER COMPANY439preparatory to its use in the knitting process.The yarn is subsequent-ly knitted into flat stocking blanks.These blanks are examined, pre-set by a steaming process, and then taken to the seaming area wherethey are sewn by seaming operators into stockings.Thereafter thestockings are examined for defects.Those which are without defectare carried to dye nets which are in turn carried to the greige storagerooms and assembled by style and size preparatory to transfer to theshipping area for packing and shipping upon receipt of orders.De-fective stockings are either used for corrective purposes or taken to themending area where they are repaired by menders.Thereafter, theyare reexamined and processed for shipping in the same manner as thenondefective stockings.Except for some 13 machines on which the welt of the stocking mustbe turned by hand, the Employer's 103 knitting machines are of themodern automatic type.All of the machines except two 3 are 51 and60 gauge machines.A knitting machine is valued at approximately$35,000.It is a complicated affair, about 50 to 55 feet in length, withthousands of parts.'A knitting machine is composed of 30 to 32 sec-tions, each section of which can, in the space of 35 minutes, simultane-ously knit a complete stocking blank.Although the machines are es-sentially automatic, the nature of the knitting process is such that eachknitter must perform a variety of operations in the course of a singleknitting cycle.Some of these operations require such exactness thatthe slightest deviation in adjustment could cause damage of one kind oranother.Because of this possibility, a knitter must be schooled to rec-ognize a variety of inherent defects in the fabric due to mechanicalfailure or otherwise, and must be ready to make instant repairs if of aminor nature.5So far as satisfactory operation of the machine is con-cerned, it is recognized that the quality of the product depends large-ly on the knitter's exercise of his acknowledged skill.Indeed, the knit-ter is charged with all defective work unless it is shown to be attributa-ble to some mechanical failure on the part of the machine.As in theAngelicacase, considerable conflicting testimony waspresented by both parties concerning the length of time required be-'fore a trainee can qualify as a competent knitter.The Employer,however, does not dispute the fact that the work of a competent knit-ter cannot be performed without special training.6However, the3The record shows that the Employer recently converted,on an experimental basis,two of the 51 gauge machines to 66 gauge.4The Employer'switness estimated that a machine may contain as many as 100,000partsOne such machine is said to have approximately 20,000 knitting needles alone.5The knitter is equipped with some simple tools such as a carrier threader,threadpickup, carrier bender, butt puller, paintbrush,scissors,screwdriver,pliers,wrench, anda dental type mirror.Some of these tools are furnished by the Employer.6 Thus, in the instant case,it is clear that, in the training of a knitter,the Employerlays considerable stress on the knitter's ability to straighten and align the knitting needlesin the machine,perhaps the one most important function performed by the knitter. On the 440DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's representatives maintain that knitters can be, and havebeen,trained in periods anywhere from 3 to 6 months. Be that as itmay, the record does not show that any seamer,mender,or examiner(known as auxiliary employees),must undergo any training com-parable in thoroughnessto that ofthe knitters.Nor does the recordmake manifestthat theduties and responsibilities of the auxiliaryemployees make such training essential'The relative importance of the knitter's skill in the knitting processis further reflected in the fact that,except for the fixers,he is thehighest paid production employee,and the further fact that his rateof pay exceeds even that of the skilled maintenance machinists.'Because of the differences in the gauge and the extent to which a ma-chine may operate automatically,a knitter's earnings can be affectedby the typeof machineto which heis assigned as wellas bythe styleof hosiery being knitted.Consequently,knitters,unlike auxiliaryemployees,have a special interest in establishing equitable rules gov-erning transfers between machines.Likewise,under present practice,apparently only a knitter is entitled to receive his average hourlyearnings if his machine breaks down for periods in excess of 20minutes,whereas in the case of an auxiliary employee,such as aseamer,the employee can be readily transferred to another machinewithout any effect on hourly earnings.In addition,the knitters areseparately supervised and, as previously indicated,located apart fromthe auxiliary employees.Moreover,knitters,unlike the auxiliaryemployees,work on continuous shifts of 8 hours each, and the recordshows that their timecards are kept in racks apart from those of otheremployees.From the foregoing,itwould appear that the knitters would bringproblems to the bargaining table which would differ materially fromthose of other employees.In theAngelicacase the Board found, incomparable circumstances, that whetheror not full-fashioned knittershighest gauge knitting machines,tolerances are as close as one-thousandth of an inch.Before a trainee can qualify as a spare knitter, he has to demonstrate his ability tostraighten and align on at least 30 separate occasions,a given number of needles withina limited period of time.The record establishes that among the employees,all of whomare skilled knitters with many years of knitting experience,their training periods variedfrom a minimum of 6 months for an individual with unusual aptitude and perseverance to4 years or more for others.7The most numerous classification apart from the knitters is that of seamers of whomthere are some 167Seaming is simply the task of sewing together the edges of the flatstocking.The machine used is essentially a type of sewing machineIts cost is $450,as against a cost of $35,000 for a knitting machine.8The average hourly earning for a knitter amounts to$2 2019 with some knittersearning in excess of$2 50 an hour.On the other hand, the machinists' rates vary from$2 to $2.25 an hour and the electricians earn from$1.25 to $1 60 an hour. Employeesin the throwing classifications earn from$0.95 to $1.45 per hour.Although specific ratesfor the seamer,the next,highest paid classification,were not given,itwas stated thatsome of the highest paid seamers earn more than the lowest paid knitters.Accordingto one exhibit,however, it is clear that on the average a knitter earns considerably morethan a seamer. MOCK, JUDSON, VOEHRINGER COMPANY441constituted a true craft, they did constitute a functionally distinct andhomogeneous group of highly skilled employees with interests sepa-rate and apart from those of other employees and, therefore, may beseparately represented.'We are satisfied that, on the basis of thepresent record, we must reach a similar conclusion.Contrary to theEmployer's belief, the right of the knitters to separate representationis not contrary to the principles which we established in theAmericanPotashcase 10The principles there discussed including the tradi-tional union test apply only to situations where a petitioner seeks tosevera craft group or traditional departmental group from a plant-wide unit in the face of a substantial history of collective bargainingon a broader basis." In the instant case, there is no such controllingbargaining history.Furthermore, we find no merit in the Employer'sargument that integration is a factor which precludes finding a unitof knitters appropriate.A similar contention was rejected by- theBoard in the earlierAngelicacase.We shall, therefore, find a unitof knitters appropriate for the purposes of collective bargainingl2There remains, however, the question as to the exclusion of thefixers from the unit of knitters.The Employer employs 20 fixers inits knitting operations.They work on all 3 shifts as do the knitters;furthermore, each fixer is assigned to some 26 or 28 knitting machines.The fixers are skilled mechanics engaged principally in repairing andkeeping the knitting machines in proper operating condition. Fixershave the duty of making the necessary adjustments on knitting ma-chines when style and size changes occur. In addition to these duties,two of the fixers are specifically assigned to the job of evaluating andcorrelating statistical information, upon the basis of which the fixersmake certain adjustments in the knitting machines in order toeim-prove the quality of the product. In the event of damage to, or faultyoperation of, a machine, the fixer has the initial duty and responsi-bility for determining the cause and the knitter's responsibility there-for.The fixer also has the authority to shut down a faulty operatingmachine and to direct the knitter, in the event of needle and othersmashes, to make needed repairs. In addition to the foregoing, thefixer has the initial responsibility for determining the length of time6 The Board has, since theAngelicacase, recognized that a less than plantwide groupmay constitute an appropriate unit on other than a craft basis. SeeForeman & Clark,Inc., 97NLRB 1080,105 NLRB 333,in which the Board relied upon the analogy of theAngelhcacaseThe Board's unit finding therein was recently affirmed inFoi emcm.&Clark,Inc. v N. LR B.,215 F 2d 396(C A. 9).10American Potash & Chemical Corporation,107 NLRB 1418.Campbell Soup Company,109 NLRB 518.LiCoiitiary to the Employer's contention,we do not regard our decision inMillsIndustries,Incorporated,108 NLRB 282,as applicable to the instant case.There theBoard was dealing with a situation where a labor organization,unsuccessful in its effortsto reestablish itself as the overall unit bargaining representative,sought to regain suchstatus by severing certain craft groups from the broad unit which had been in existencefor over 10 years. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDneeded for repairs, and thus is authorized to grant or withhold "down-time" for the knitter.13The Board has frequently found fixers to be supervisors within themeaning of the Act 14 In the present instance, the evidence establishesthat the fixer has the authority responsibly to direct the work of theknitters, at least insofar as it relates to the proper functioning, main-tenance, and repair of the knitting machines.Upon the basis of theforegoing and in conformity with the general practice in the indus-try, we find that fixers are supervisors within the meaning of the Act.Accordingly, we shall exclude them from such unit.On the basis of the record in this case, and entirely apart from anyconsideration as to the extent to which the Employer's knitters mayhave been separately organized'15 we find that all full-fashioned ho-siery knitters and helper-trainees, excluding office clericals, watchmen,guards, professional employees, all other employees, fixers, and allother supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.[Text of Direction of Election omitted from publication.]MEMBERSMURDOCK and BEESON took no part in the considerationof the above Decision and Direction of Election.18where a knitting machine remains idle for more than 20 minutes because of damageor faulty operation,a knitter is entitled to receive his average hourly rate for the periodof time it takes to restore the machine to operation.14Nebel Knitting Company,106 NLRB 114;Cole-Gann Hosiery Mills, Inc.,108 NLRB1144.Cf.Mock-Judson-Voehringer Company of North Carolina, Incorporated,63 NLRB96, 98.15 SeeAngelica Hosiery Mills, Inc., supra,at page 1289.PUBLIOIDADASTRA ET AL.andGREMIODE PRENSA,RADIO, TEATRO YTELEVISION DE PUERTO Rico,LOCAL 24929,AFL,PETITIONER.CadeNo.24-RC-602. October 21,1954Decision,Order, and Direction of ElectionOn March 5, 1954, the Board in effect severed this case froma consolidated proceeding' involving the representation of radiotalent in Puerto Rico and remanded it to the Regional Director forthe taking of additional testimony "concerning the arrangement forand production of radio programs for clients of the Astra Advertis-ing agency, including Colgate and Gillette, as well as others whomthe Petitioner may wish to join, and for Colgate as a client of RadioStationWKAQ." In that decision the Board found thatcertain1107 NLRB 1492.110 NLRB No. 55.